UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Aristotle/Saul Opportunity Fund Class I Shares (ARSOX) SEMI-ANNUAL REPORT June 30, 2013 Aristotle/Saul Opportunity Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Expense Example 15 This report and the financial statements contained herein are provided for the general information of the shareholders of the Aristotle/Saul Opportunity Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.aristotlefunds.com Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 82.4% COMMUNICATIONS – 1.7% Vodafone Group PLC - ADR $ CONSUMER DISCRETIONARY – 10.7% Adidas A.G. - ADR Home Depot, Inc. Lennar Corp. - Class A TOTO Ltd. CONSUMER STAPLES – 12.1% Bunge Ltd. Coty, Inc. - Class A* Diageo PLC - ADR General Mills, Inc. Unilever N.V. Walgreen Co. ENERGY – 4.3% Repsol S.A. Repsol S.A. - ADR Schlumberger Ltd. Total S.A. - ADR FINANCIALS – 17.2% Banco Santander S.A. - ADR Bank of America Corp. DBS Group Holdings Ltd. - ADR DNB ASA DNB ASA - ADR First Republic Bank JPMorgan Chase & Co. Mitsubishi UFJ Financial Group, Inc. - ADR ORIX Corp. Standard Chartered PLC Swiss Re A.G. HEALTH CARE – 6.5% AbbVie, Inc. Baxter International, Inc. Daiichi Sankyo Co., Ltd. - ADR Medtronic, Inc. 1 Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS – 6.4% General Dynamics Corp. $ General Electric Co. Komatsu Ltd. SPX Corp. MATERIALS – 4.2% Dow Chemical Co. Martin Marietta Materials, Inc. Toray Industries, Inc. TECHNOLOGY – 16.7% eBay, Inc.* EMC Corp. Nidec Corp. Oracle Corp. Samsung Electronics Co., Ltd. Telefonaktiebolaget LM Ericsson - ADR Texas Instruments, Inc. Toshiba Corp. Verisk Analytics, Inc. - Class A* UTILITIES – 2.6% AES Corp. Enersis S.A. - ADR TOTAL COMMON STOCKS (Cost $10,452,574) Principal Amount CORPORATE BONDS – 3.1% $ Abbey National Treasury Services PLC 4.000%, 4/27/2016 TOTAL CORPORATE BONDS (Cost $394,312) Number of Shares SHORT-TERM INVESTMENTS – 15.3% Federated Prime Obligations Fund - Institutional Shares, 0.042% TOTAL SHORT-TERM INVESTMENTS (Cost $2,096,692) 2 Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2013 (Unaudited) TOTAL INVESTMENTS – 100.8% (Cost $12,943,578) $ Liabilities in Excess of Other Assets – (0.8)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. See accompanying Notes to Financial Statements. 3 Aristotle/Saul Opportunity Fund SUMMARY OF INVESTMENTS As of June 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financials 17.2% Technology 16.7% Consumer Staples 12.1% Consumer Discretionary 10.7% Health Care 6.5% Industrials 6.4% Energy 4.3% Materials 4.2% Utilities 2.6% Communications 1.7% Total Common Stocks 82.4% Corporate Bonds 3.1% Short-Term Investments 15.3% Total Investments 100.8% Liabilities in Excess of Other Assets (0.8)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Aristotle/Saul Opportunity Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2013 (Unaudited) Assets: Investments, at value (cost $12,943,578) $ Receivables: Fund shares sold Dividends and interest Due from advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund accounting fees Transfer agent fees and expenses Auditing fees Administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on: Investments Foreign currency translations 28 Net Assets $ Class I: Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 5 Aristotle/Saul Opportunity Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $11,034) $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Fund accounting fees Administration fees Registration fees Auditing fees Offering costs Legal fees Custody fees Chief Compliance Officer fees Shareholder reporting fees Dividends on securities sold short Trustees' fees and expenses Miscellaneous Insurance expense Interest expense Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized gain (loss) on Investments, Securities Sold Short and Foreign Currency: Net realized gain (loss) on: Investments ) Securities sold short Foreign currency transactions ) Total realized loss ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations 28 Securities sold short ) Total change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, securities sold short and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 6 Aristotle/Saul Opportunity Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2013 (Unaudited) For the Period March 30, 2012* through December 31, Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized loss on investments, securities sold short and foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on investments, securities sold short and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income - ) Capital Transactions: Class I: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ $ ) Capital Share Transactions: Class I: Shares sold Shares reinvested - Shares redeemed ) (6 ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $115 and $0, respectively. See accompanying Notes to Financial Statements. 7 Aristotle/Saul Opportunity Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended June 30, 2013 (Unaudited) For the Period March 30, 2012* through December 31, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) Net asset value, end of period $ $ Total return2 %
